
	
		II
		111th CONGRESS
		2d Session
		S. 3873
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Ms. Klobuchar (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for the establishment of a task force to
		  address the environmental health and safety risks posed to
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Children's Environmental Health
			 Protection Act.
		2.FindingsCongress finds that—
			(1)a growing body of
			 scientific knowledge demonstrates that children may suffer disproportionately
			 from environmental health risks and safety risks;
			(2)those risks arise
			 because—
				(A)the neurological,
			 immunological, digestive, and other bodily systems of children are still
			 developing;
				(B)children eat more
			 food, drink more fluids, and breathe more air in proportion to their body
			 weight than adults;
				(C)the size and
			 weight of children may diminish their protection from standard safety features;
			 and
				(D)the behavior
			 patterns of children may make children more susceptible to accidents because
			 children are less able to protect themselves; and
				(3)each Federal
			 agency, to the extent permitted by law and appropriate, and consistent with the
			 mission of each Federal agency, should—
				(A)place a high
			 priority on the identification and assessment of environmental health and
			 safety risks that may disproportionately affect children, including where
			 children live, learn, and play;
				(B)ensure that the
			 policies, programs, activities, and standards of the Federal agency address
			 disproportionate risks to children that result from environmental health or
			 safety risks; and
				(C)participate in
			 the implementation of, and comply with, this Act.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
			(3)Environmental
			 health and safety risk
				(A)In
			 generalThe term environmental health and safety
			 risk means an environmental risk to the health or safety of a child that
			 is posed by or otherwise attributable to a substance—
					(i)that the child is
			 likely to ingest; or
					(ii)to
			 which the child may otherwise be exposed.
					(B)InclusionsThe
			 term environmental health and safety risk includes an
			 environmental risk that is posed by or otherwise attributable to—
					(i)air
			 that is inhaled by, or that otherwise comes into contact with, a child;
					(ii)water used by a
			 child for drinking or recreation;
					(iii)soil;
			 and
					(iv)chemicals and
			 other substances with which a child may come into contact.
					(4)Federal
			 agencyThe term Federal agency means—
				(A)any department,
			 agency, or other instrumentality of the Federal Government;
				(B)any independent
			 agency or establishment of the Federal Government (including any Government
			 corporation); and
				(C)the Government
			 Printing Office.
				(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(6)Task
			 forceThe term Task Force means the Task Force to
			 Address Environmental Health and Safety Risks to Children established by
			 section 4(a).
			4.Task force to
			 Address Environmental Health and Safety Risks to Children
			(a)EstablishmentThe
			 Administrator, in consultation with the Secretary, shall establish a task force
			 to be known as the Task Force to Address Environmental Health and Safety
			 Risks to Children.
			(b)AuthorityThe
			 Task Force shall report to the President, in consultation with—
				(1)the Domestic
			 Policy Council;
				(2)the National
			 Science and Technology Council;
				(3)the Council on
			 Environmental Quality; and
				(4)the Office of
			 Management and Budget.
				(c)MembershipThe
			 Task Force shall be composed of—
				(1)the Administrator
			 of the Environmental Protection Agency, who shall serve as a Co-Chairperson of
			 the Task Force;
				(2)the Secretary of
			 Health and Human Services, who shall serve as Co-Chairperson of the Task
			 Force;
				(3)the Secretary of
			 Education;
				(4)the Secretary of
			 Labor;
				(5)the Attorney
			 General;
				(6)the Secretary of
			 Energy;
				(7)the Secretary of
			 Housing and Urban Development;
				(8)the Secretary of
			 Agriculture;
				(9)the Secretary of
			 Transportation;
				(10)the Secretary of
			 Homeland Security;
				(11)the
			 Director;
				(12)the Chairperson
			 of the Council on Environmental Quality;
				(13)the Chairperson
			 of the Consumer Product Safety Commission;
				(14)the Assistant to
			 the President for Economic Policy;
				(15)the Assistant to
			 the President for Domestic Policy;
				(16)the Assistant to
			 the President for, and Director of the Office of, Science and Technology
			 Policy;
				(17)the Chairperson
			 of the Council of Economic Advisers; and
				(18)such other
			 officials of Federal agencies as the Administrator and the Secretary may, from
			 time to time, designate.
				(d)DelegationA
			 member of the Task Force may delegate the responsibilities of the member under
			 this Act to 1 or more subordinates.
			(e)DutiesThe
			 Administrator, in consultation with the Secretary as a co-chair of the Task
			 Force, shall, after providing notice and an opportunity for public
			 participation and comment and, if determined to be appropriate by the
			 Administrator and the Secretary, using a consensus-based approach—
				(1)recommend to the
			 President Federal strategies to improve children’s environmental health and
			 safety, including—
					(A)statements of
			 principles, general policy, and targeted annual priorities to guide the Federal
			 approach to complying with this Act;
					(B)a coordinated
			 research agenda for the Federal Government, including steps to implement the
			 review of research databases described in paragraph (2)(A);
					(C)recommendations
			 for appropriate partnerships among the Federal Government, State, local, and
			 tribal governments, and the private, academic, and nonprofit sectors;
					(D)proposals to
			 enhance public outreach and communication to assist families in evaluating
			 risks to children (including where children live, learn, and play) and in
			 making informed consumer choices;
					(E)an identification
			 of high-priority initiatives that the Federal Government has undertaken or will
			 undertake in advancing the protection of children’s environmental health and
			 safety;
					(F)a statement
			 regarding the desirability of new legislation to advance the protection of
			 children’s environmental health and safety; and
					(G)other proposals
			 to enhance the health and safety protection of children by Federal and State
			 governments and by communities and families;
					(2)not later than
			 180 days after the date of enactment of this Act, develop or direct to be
			 developed—
					(A)a review of
			 existing and planned data resources; and
					(B)a proposed plan,
			 which shall be reviewed by the Administrator and the Secretary, and other
			 Federal agencies as the Administrator and the Secretary consider appropriate,
			 and which shall be made available for public comment for a period of not less
			 than 30 days—
						(i)for
			 use in ensuring that researchers and Federal research agencies have access to
			 information on all research conducted or funded by the Federal Government that
			 relates to adverse health risks in children resulting from exposure to
			 environmental health and safety risks; and
						(ii)that—
							(I)promotes the
			 sharing of information on academic and private research; and
							(II)includes
			 recommendations to encourage that such data, to the extent permitted by law, is
			 available to the public, the scientific and academic communities, and all
			 Federal agencies; and
							(3)submit to
			 Congress (including the Committee on Environment and Public Works of the Senate
			 and the Committee on Energy and Commerce of the House of Representatives) and
			 the President, make available to the public, and provide to the Office of
			 Science and Technology Policy and the National Science and Technology Council
			 for use in establishing research priorities, a biennial report on research,
			 data, or other information that would enhance understanding and analysis of,
			 and response to, environmental health and safety risks, including—
					(A)a description
			 provided by Federal agencies and other agencies identified by the Task Force of
			 key data needs relating to environmental health and safety risks that have
			 arisen in the course of carrying out projects and activities of the Federal
			 agencies; and
					(B)a description of
			 the accomplishments of the Task Force.
					5.Administration
			(a)In
			 generalThis Act applies only
			 to the Executive branch.
			(b)Effect of
			 ActThis Act does not create
			 or establish any substantive or procedural right, benefit, or trust
			 responsibility, enforceable at law or equity, by a party against the United
			 States (including any agency, officer, or employee of the United
			 States).
			(c)Judicial
			 reviewThis Act does not
			 create or establish any right to judicial review involving the compliance or
			 noncompliance with this Act by—
				(1)the United States (including any agency,
			 officer, or employee of the United States); or
				(2)any other person.
				
